[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
INTRODUCTION
The court, by its memorandum of decision dated September 29, 2000, found that the Respondent violated what is now Rule 8.4(3) of the Rules of Professional conduct (the "Rule'). The particular acts which constituted the violation are the execution and filing (in an action which was then pending in the Superior Court), by the Respondent, of an affidavit ("affidavit) which contained a false statement and which was, whether by design or dereliction of the Respondent, misleading. After determining that the Respondent had violated the Rule, the court conducted a hearing on the issue of the discipline to be imposed. At the disciplinary hearing, the Statewide Grievance Committee (the "Committee") presented unchallenged evidence that on April 20, 1995, the Committee had reprimanded the Respondent for his violation of Rules 1.3 and 8.4(d) of the Rules of Professional Conduct by refusing to record a deed running in favor of a client, until his fee had been paid.
DISCUSSION
Because the court did not conclude that the execution of the affidavit was intentional, it is found that a reprimand is the appropriate discipline for the Respondent's misconduct.
CONCLUSION
The Respondent is hereby reprimanded for his misconduct.
G. Levine, J.